790 F.2d 442
Curtis Michael RICHENDOLLAR, Plaintiff-Appellee, Cross-Appellant,v.DIAMOND M DRILLING COMPANY, INC., Defendant-Appellant, Cross-Appellee,andBaker Shipyards, Inc., Defendant-Appellee.
No. 84-2492.
United States Court of Appeals,Fifth Circuit.
May 28, 1986.

Joseph J. Weigand, Jr., Weigand, Weigand & Meyer, Houma, La., White, Huseman, Pletcher & Powers, Bradford M. Condit, Corpus Christi, Tex., for Diamond M Drilling Co.
Herbert W. Barnes, Michael J. Samanie, Houma, La., for Richendollar.
Richard A. Schwartz, Thelem, Marrin, Johnson & Bridges, Houston, Tex., for Baker Shipyards, Inc. & Baker Marine.
Appeals from the United States District Court for the Southern District of Texas;  Hayden W. Head, Jr., District Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion March 5, 1986, 5 Cir., 1986, 784 F.2d 580)
Before CLARK, Chief Judge, GEE, RUBIN, REAVLEY, POLITZ, RANDALL, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, HILL, and JONES, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc without oral argument.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.